 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup, the employees will be taken to have indicated their preferencefor separate bargaining units, and the Regional Director is instructedto issue acertification of representatives to NABET, IATSE, orLocal 644,as the casemay be, for the separate unit or units in questionwhich the Board finds in such circumstances to be appropriate' ,farpurposes of collective bargaining.5.,NABET would base voting eligibilityon a minimumof 6 days'employment during the 1-year period, or alternately, the 6-monthperiod preceding the election.The Employer would require 1 day'semployment in a period of not less than 3 months or more than 6months before.the election, and the Intervenors would limit the periodto the 3 months preceding the Direction of Elections.We believe thata single day's employment is too casual to establish the bargaininginterest of a prospective voter.Therefore, we shall follow-the formulaestablished for single'employer motion picture units in theTelevisionFilm Pro'drucers Associationcase.20Accordingly, all employees whohave had two or more days of employment with the Employer duringthe'9-month period immediately preceding the date of this Decisionand Direction of Elections, shall be eligible to vote in the election.-[Text of Direction of Elections omitted from publication in this'volume.]CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.20 93 NLRB 929. See alsoAmerican Broadcasting Company, Inc, et at, supra,andAudioProducts,Inc., et al.,2-RC-2795, not reported in the printed volumes of the Board'sdecisions. ,"'NABET requests the Board to reexamine the showing of the Intervenors in the light ofwhatever eligibility formula is adopted by the Board.We have repeatedly held that show-ing of interest is an administrative matter.Moreover,we are satisfied that the Inter-venors' showing is adequate.J. J. NEWBERRY COMPANYandLOOALNo. 328, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,A. F. OFL.,PETITIONER.Case No. 18 11C-14450. July9, 192EDecision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 4, 1952, under thedirection and supervision of the Regional Director for the EighteenthRegion, among the employees in the stipulated unit.Thereafter, atally of ballots was furnished the parties.The tally showed that of100 NLRB No. 21.r J.J.NEWBERRY COMPANY85approximately 18 eligible voters, 18 cast valid ballots, 13 for and 5against the Petitioner.There was 1 challenged ballot.On April 9, 1952, the Employer filed objections to the results of theelection, alleging that Petitioner or its agents had engaged in conductviolative of Section 8 (b) (1) of the Act.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and on April 29, 1952, issued andduly served upon the parties his report on objections, in which hefound that the objections did not raise substantial or material issueswith respect to the results of the election, and recommended that theobjections be overruled and that the Petitioner be certified on the basisof the tally of ballots.On May 9,1952, the Employer filed exceptionsto the report on objections.Upon the entire record in the case, the Board makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer-as stipulated by theparties-constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All employees in the Iron River, Michigan, store, including regularpart-time employees, stock employees, window trimmers, and all cler-ical employees, but excluding the cashier and all supervisors as definedin the National Labor Relations Act as amended.5.The Employer's objections to the election rest upon facts whichare substantially undisputed.The person of whose conduct the Em-ployer complains was an ordinary rank-and-file employee.Duringthe organizational campaign she said, in the presence of other em-ployees, that "They" would know who voted for or against the Union.On the afternoon of the election she told one employee, "If you don'tstick with us and vote `yes', we'll take you out in the alley and beat youup," and another, "If you don't vote `yes' in the election, I'll take youout in the alley."The Regional Director reported that this womanwas not an officer of the Petitioner, and that the investigation revealedno evidence indicating any agency relationship between her and thePetitioner.In its exceptions, the Employer does not take issue withany of the foregoing facts.The objections directly allege that this one employee's statementsconstituted unfair labor practices chargeable to the Petitioner.As 86DECISIONSOF NATIONAL LABORRELATIONS BOARDthis is a representation proceeding, we may not consider the objectionsas made, because under the amended Act the Board may not makeunfair labor practice findings except after complaint issued by theGeneral Counsel,No charges under Section 8 (b) of the Act havebeen filed by the Employer. In any event, under well-establishedBoard principles, the employee here involved was not an agent of theUnion, or in any way shown to have been authorized to act on its be-half.2The Petitioner, therefore, could under no circumstances beheld responsible for' the manner in which she chose to further theUnion's cause.In the brief supporting its exceptions, the Employer argues thatbecause this particular employee assertedly was the most outspoken andenthusiastic of the union adherents, her conduct should be viewed inthe same light as that of an ordinary union agent.We do not agree.No extensive rationale is required to rebut a contention that agencyresponsibility can be predicated upon the degree of fervor appearingin a rank-and-file employee's electioneering activities.The Board has repeatedly held that it will not attempt to policethe unrestrained activities which sometimes regrettably appear inheated union elections .3It is common knowledge that employees'language oftens exceeds polite, parlor-room, speech during the courseof strongly contested union campaigns.Moreover, it does not appearthat the statements of this employee were part of any concertedeffort by the Petitioner to intimidate employees.While we do notcondone the extreme language which she used in her attempt to winprounion vote-,, we agree with the Regional Director's conclusion thatthe facts revealed by the entire investigation do not raise substantialor material issues respecting the outcome of the election so as to war-rant setting aside the results.4For the same reason, no useful purposewould be served by holding a hearing on the objections, as the Employerrequests.The Employer also alleged in its objections that the Petitionerthreatened to impose "penalties" upon those employees who votedagainst the Union.The only evidence supporting this objection isthat at a preelection organizational meeting, a representative of thePetitioner explained that in the event the Petitioner obtained a union-shop contract, employees joining the Union at that time would berequired to pay a $15 initiation fee instead of the $5 fee paidbyi Section3 (d) of the Act.See alsoTimes Square Stores Corporation,79 NLRB 361,364-365.2 Sunset Line and Twine Company,79 NLRB 1487;Perry Norvell Company,80 NLRB225.2Maywood Hosiery Mills,Inc.,64 NLRB146;Kroder-Reubel Company, Inc.,72 NLRB240: Philadelphia Lager Beer Brewers'Association,79 NLRB 351.4MinneapolisKnittingWorks,84NLRB 826;MallinokrodtChemicalWorks,86NLRB 662. READE MANUFACTURING COMPANY, INC.87employees who joined earlier.This announcement was a correctstatement of the then effective bylaws of the Petitioner.The RegionalDirector found nothing improper in this conduct.We agree withhis conclusion.'We also note that the Employer did not specificallyexcept to this portion of the Regional Director's report.For the foregoing reasons, and in accordance with the RegionalDirector's recommendations, we hereby overrule the objections to theresults of the election.As the tally of ballots shows that the Petitionerreceived a majority of the valid votes cast in the election, we shallcertify it as the exclusive bargaining representative of the employeesin the appropriate unit.Certification of RepresentativeIT Is HEREBY CERTIFIED that Local No. 328, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,A. F. of L., has been designated and selected by a majority of theemployees of J. J. Newberry Company, Iron River, Michigan, in theappropriate unit, described in the stipulation for certification uponconsent election herein, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining, withrespect to rates of pay, wages, hours of employment and other condi-tions of employment.CHAIRMAN HERZOG took no part inthe considerationof the aboveDecision and Certificationof Representatives.6 Ferro Stamping and ManufacturingCo., 93 NLRB 1459.READEMANUFACTURINGCOMPANY, INC.andLOCAL56,AMALGAMATEDMEAT CUTTERS&BUTCHER WORKMEN OFNORTHAMERICA,AFL,PETITIONER.Case No. 4-RC-1459.July 9, 1952Decision and DirectionPursuant to a stipulation for certification upon consent electionby the Employer and the Petitioner, an election by secret ballot wasconducted on March 21, 1952, under the direction of the RegionalDirector for the Fourth Region.At the close of the election, theparties were furnished a tally of ballots which showed that of the19 votes cast, 8 were for and 6 against the Petitioner, and 5 werechallenged. - As the challenged ballots were sufficient in number100 NLRB No. 4.